Review of a final determination of the State Tax Commission which affirmed an assessment of an incorporated business tax under article 18-A of the Tax Law against plaintiffs for the calendar year 1935. Plaintiffs are custom-house brokers and contend that they come within the statutory exemption which excludes from the tax “ the practice of law, medicine, dentistry, architecture which under existing law cannot be conducted under corporate structure, and any other case in which more than eighty per centum of the gross income is derived from the personal services actually rendered by the individual or the members of the partnership or other entity in the practice of any other profession and in which capital is not a material income producing factor.’’ (Tax Law, § 386.) The State Tax Commission held that the plaintiffs were not practicing a profession within the meaning of the statute and did not come within the exemption. Determination confirmed, with fifty dollars costs and disbursements. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur.'